Judgment reversed on the law and the facts, and a new trial granted, costs to appellant *731to abide the event. The learned trial court erred in holding as a matter of law that defendant’s driver was not negligent in proceeding to cross the intersection, under the circumstances disclosed by the record. It was for the jury to say, considering and applying the ordinance,* whether or not defendant’s truck had the right of way and whether or not the driver exercised reasonable care in proceeding across the intersecting street. (Metzger v. Cushman’s Sons, Inc., 243 N. Y. 118.) Lazansky, P. J., Rich, Young, Kapper and Hagarty, JJ., concur.

 See Code of Ordinances of City of New York, chap. 24, § 15.